EX-99.h.1.ii AMENDMENT NO. 1 TO SCHEDULE A DELAWARE POOLED TRUST SHAREHOLDER SERVICES AGREEMENT APPLICABLE SERIES EFFECTIVE AS OF JUNE 22, 2010 The Core Focus Fixed Income Portfolio The Core Plus Fixed Income Portfolio The Emerging Markets Portfolio The Emerging Markets Portfolio II The Focus Smid-Cap Growth Equity Portfolio The Global Fixed Income Portfolio The Global Real Estate Securities Portfolio The High-Yield Bond Portfolio The International Equity Portfolio The International Fixed Income Portfolio The Labor Select International Equity Portfolio The Large-Cap Growth Equity Portfolio The Large-Cap Value Equity Portfolio The Real Estate Investment Trust Portfolio (also known as Delaware REIT Fund) The Real Estate Investment Trust Portfolio II The Select 20 Portfolio AGREED AND ACCEPTED: DELAWARE SERVICE COMPANY, INC.DELAWARE POOLED TRUST for its series set forth in this Schedule A By:/s/ DOUGLAS L. ANDERSONBy:/s/ PATRICK P. COYNE Name:Douglas L AndersonName:Patrick P. Coyne Title:Senior Vice PresidentTitle:President
